Citation Nr: 1543610	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the right knee on an extraschedular basis.

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee on an extraschedular basis.

3.  Entitlement to an initial rating higher than 20 percent for instability of the right knee on an extraschedular basis.

4.  Entitlement to an initial rating higher than 20 percent for instability of the left knee on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case has since been transferred to the RO in Atlanta, Georgia.  A November 2007 rating decision granted service connection for chondromalacia of the left knee and assigned a 10 percent rating effective July 31, 2007.  The RO also granted a higher 10 percent rating for right knee chondromalacia effective July 31, 2007.  In July 2011, the RO granted service connection for instability of the bilateral knees and assigned each knee a 20 percent rating effective August 17, 2010.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2012.  The matter was then remanded by the Board in November 2013 for additional development.  In May 2014, the Board denied higher schedular evaluations for the Veteran's bilateral chondromalacia and instability conditions, but remanded the matter for additional development pertaining to possible extraschedular ratings.  That development has been completed, and the matter returns to the Board for further review.



FINDING OF FACT

The Veteran's bilateral knee symptomatology is contemplated by the rating schedule, and his knee disabilities have not resulted in frequent hospitalizations or marked interference with employment.


CONCLUSION OF LAW

The criteria for extraschedular ratings for bilateral knee chondromalacia and bilateral knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  As noted in the prior remand, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings to assist the Board in determining whether an extraschedular rating is appropriate.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board notes that the Veteran was recently afforded a VA examination for his bilateral knee disabilities, and the matter was referred to the Director of Compensation Service for a determination as to whether an extraschedular evaluation was warranted.  Therefore, the directives of the Board's prior remand have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Extraschedular Evaluation

As noted above, the Veteran has a 10 percent schedular evaluation for chondromalacia and a 20 percent schedular evaluation for instability in place for each knee.  The issue on appeal is whether an extraschedular rating is warranted in this case.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected knee conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, symptoms of pain, instability, effusion, and an unsteady gait, as well as the functional impairment resulting from such symptoms, are all contemplated within the applicable regulations.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a.  There is no indication that the Veteran's bilateral knee disabilities result in any symptoms that fall so far outside the rating schedule as to render its application inadequate. 

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral knee disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  While the Veteran has received treatment for his knee disabilities, he has not been hospitalized for them at any point during the appeal period, notwithstanding surgical treatment and an associated period of convalescence for which he has already been compensated under 38 C.F.R. § 4.30.

As to employment, the Veteran stated during a September 2007 VA examination that his knees interfered with working.  With respect to his right knee, he said he "never knew when it is going to give out on me."  With respect to his left knee, he said he never knew when he was "going to have to stay off of it due to the swelling and pain."  A January 2014 VA examiner stated that the Veteran's MRI reports from May 2012 documented abnormalities which would restrict his employment capabilities, but that these problems would need to be addressed by an orthopedist prior to rendering a decision regarding specific employment restrictions.

To that end, another VA examination was conducted by an occupational medicine specialist in June 2014.  Based upon a review of the file, including the May 2012 MRI reports, this examiner stated that the Veteran had functional range of motion with degenerative changes in his bilateral knees, including a partial thickness cartilage defect involving lateral patellar facet, a small joint effusion, and a small Baker's cyst.  As a result, he would be limited in his walking capacity to an occasional basis, limited to 2.7 hours in an 8 hour day.  Standing also limited to 2.7 hours.  These findings would not restrict lifting, sitting, or continuous sitting and standing activities.  Thus, he would be gainfully employed with these restrictions.

This finding is generally supported by the August 2015 memorandum from the Director of the Compensation Service, who stated that the available evidence indicated mild limitation of motion of each knee, and that some instability was noted.  However, the recent examination did not support the claim that bilateral knee disabilities caused interference with all work.

Based on the evidence, the Board finds that the Veteran's bilateral knee conditions do not result in marked interference with employment.  While the Veteran reported in September 2007 that his knee conditions "interfered" with working, some loss of working time and some limitation of occupational functioning is already contemplated within the currently assigned schedular evaluations.  38 C.F.R. § 4.1.  The evidence does not reflect that he missed time from work above and beyond that which is already contemplated by the assigned ratings.  The June 2014 VA examiner's findings support the conclusion that the Veteran's knee disabilities would limit his ability to walk or stand during the day, but would not cause him to actually miss a significant amount of working time as contemplated by the phrase "marked interference with employment" in 38 C.F.R. § 3.321(b).  Therefore, step two of the Thun analysis has not been met.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

An extraschedular rating higher than 10 percent for chondromalacia of the right knee is denied.

An extraschedular rating higher than 10 percent for chondromalacia of the left knee is denied.

An extraschedular rating higher than 20 percent for instability of the right knee is denied.

An extraschedular rating higher than 20 percent for instability of the right knee is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


